hNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/534,827 filed on 08/07/2019. This communication is the first action on the merits.

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

IDS
The information disclosure statement filed on 08/24/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system for scheduling and notifying on-call staff according to escalation paths, i.e. notification policies. Examiner formulates an abstract idea analysis, following The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “system” (claims 1-10), “method” (claims 11-16), and “a non-transitory computer readable recording medium” (claims 17-20).
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 11, and 17:
set based on user operation, scheduling information for each of a plurality of shifts of an on-call schedule at design-time … the scheduling information including an escalation path graphical outline having at least one escalation step element and a corresponding wait duration element; 
execute an escalation path associated with a current one of the plurality of shifts of the on-call schedule at run-time in response to a predetermined condition being satisfied; 
notify an on-call user associated with the current one of the plurality of shifts based on the escalation path, wherein the escalation path is configured to make a first notification attempt to notify the on-call user based on a first attempt contact preference selected by the on- call user, and make a second notification attempt to notify the on-call user based on a second attempt contact preference selected by the on-call user. 
Dependent claims 2-10, 12-16, and 18-20 recite the same or similar abstract idea(s) as independent claims 1, 11, and 17 with merely a further narrowing or specifying of details of the abstract idea(s) itself including particular data types or information input by the user or specified as details of the schedule or escalation path(s) “designed” and “executed”. 
The identified limitations falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed setting of scheduling information for an on-call shift schedule by a user, including an escalation path/policy, e.g. notify a first user and after a specified time notify a second user, at “design-time”, i.e. prior to implementation of the schedule, the “executing” at “run-time”, i.e. implementing of the escalation path, e.g. during a scheduled shift, based on a predetermined condition, and notifying on-call user(s) according to the “executed” escalation path and user preferences,  is found to correspond to the category of:
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and/or
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion), as the aforementioned “setting” of scheduling information, “executing” (in other words “implementing”) based on a predetermined condition, and “notifying” based on the escalation path/policy and preferences are steps capable of being performed by a human being mentally and/or using pen and paper. 
Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
The claims recite: “non-transitory memory” (claim 1), “one or more hardware processors configured to read instructions from the non-transitory memory to cause the one or more hardware processors to:” (claim 1, 5, 8), “A non-transitory computer readable recording medium having stored thereon a program for on-call scheduling, comprising computer executable instructions that when executed by one or more processing units cause the one or more processing units to:” (claims 17-20), and displaying and inputting data “within an on-call scheduling user interface” (claims 1, 2, 3, 5, 6, 11-14, 17-20), however the aforementioned elements merely amount to generic computer components (Spec: [0073]-[0078] describing generic, exemplary computer components) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)) and therefore fail to integrate the recited abstract idea into a practical application; and 
The claims further recite “execute” the escalation path at “run-time” (claims 1, 11, and 17), however the aforementioned terminology is merely an attempt at reciting technical language that merely implies “applying” the abstract idea on a general purpose computer, i.e. the “executing” at “run-time” is merely the applying of the abstract idea of actually implementing a “designed” escalation path during a shift on a general purpose computer 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to scheduling and notifying on-call team members according to escalation paths, i.e. notification policies, e.g. notifying additional users after a duration of no response to an incident (e.g. Spec: [0024]). 
	Claims 1-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
Solomon et al. US 8762190 B1 
“Reducing MTTA: Escalation”, VictorOps, Youtube.com, March 22, 2019, https://www.youtube.com/watch?v=YxncEjyKv10 (hereinafter “VictorOps”)1.
Claims 1, 11, and 17,
Solomon teaches: A system comprising: non-transitory memory; and one or more hardware processors configured to read instructions from the non-transitory memory to cause the one or more hardware processors to:  (Fig. 1-3)
set based on user operation, scheduling information for each of a plurality of shifts of an on-call schedule at design-time within an on-call scheduling user interface,…and a corresponding wait duration element;  (Solomon:  Fig. 9-10, 19, 22F: “2214”; c.17:31-45: FIG.10 shows a flowchart for process 1000 for generating schedule layers in accordance with at least one of the various embodiments. In at least one of the various embodiments, schedule layers comprise the parameters and rules for generating schedule entries that may be combined in a final Sched ule. After a start block, at block 1002, the shift duration, start time, and/or a on-call handoff time, as well as, other infor mation necessary for creating a rotation may be provided for a schedule layer. In at least one of the various embodiments, the provided rotation information may include definitions of the rotation cycle shift duration that may be assigned to the new schedule layer (e.g., Hourly, Daily, Monthly, an arbitrary number of hours, an arbitrary number of days, or the like).; c.29:15-22: In at least one of the various embodiments, the escalation policy may be arranged to include one or more time delays. For example, in at least one of the various embodiments, a user may be enabled to specify how long the system should wait for an acknowledgment from a notified team member before the system goes on to send additional notifications (potentially, but not necessarily, of a different type).)
execute an escalation path associated with a current one of the plurality of shifts of the on-call schedule at run-time in response to a predetermined condition being satisfied; (Solomon: Fig. 14; c.26:45-c.27:2: At block 1404, in at least one of the various embodiments, one or more escalation policies that may be associated with the service corresponding to the incident alert may be retrieved. In at least one of the various embodiments, the escalation policies may be retrieved from a storage system such as a database or file system. In other embodiments, the schedule may be in memory and/or stored in a memory cache. In at least one of the various embodiments, each escalation policy may be associated with one or more schedules. At block, 1405, in at least one of the various embodiments, the schedule that may be associated with the incident's current escalation level and the escalation policy corresponding to this incident may be retrieved. At block 1406, in at least one of the various embodiments, the team member responsible for handling the incident (e.g., the on-call team member) may be determined based on the escalation policy and at least the final schedule entries corresponding to the final schedule of the first schedule included in the escalation policy. E.g., the final schedule entry corresponding to the time of the incident may be determined and from the final schedule entry information the appropriate team member may be determined. In at least one of the various embodiments, the time that notification time is received may be employed to determine the appropriate final schedule entry to use to respond to the notification.;  c.27:55-c.28:5:  At block 1412, in at least one of the various embodiments, escalation rules based on business rules and/or policies that may be associated with the service, schedule, or incident report may be applied to determine the escalation actions, if any, to perform. Escalation rules may include notifying additional and/or different team members. Also, users other than team members may be notified based on the escalation rules. For example, an escalation rule may enable a senior manager who is not included as a team member to be notified for certain kinds of incident reports. In at least one of the various embodiments, escalation rules and escalation actions may be tied to how long it is taking to resolve the incident. Thus, one or more time thresholds may defined as part of the escalations rules. For example, if the duration an incident remains unresolved exceeds a defined threshold actions may be taken such as notifying additional team members.; c.28:5-10: “In at least one of the various embodiments, escalation policies may trigger additional incident reports to be gener ated. These additional incidents may enter the system through block 1402 and be processed similar to other incident reports.; c.27:25-31: In some embodi ments, if the 
notify an on-call user associated with the current one of the plurality of shifts based on the escalation path, wherein the escalation path is configured to make a first notification attempt to notify the on-call user based on a first attempt contact preference selected by the on- call user, and make a second notification attempt to notify the on-call user based on a second attempt contact preference selected by the on-call user.  (Fig. 14-15; c.26:58-c.27:2: At block 1406, in at least one of the various embodiments, the team member responsible for handling the incident (e.g., the on-call team member) may be determined based on the escalation policy and at least the final schedule entries corresponding to the final schedule of the first schedule included in the escalation policy. E.g., the final schedule entry corresponding to the time of the incident may be determined and from the final schedule entry information the appropriate team member may be determined. In at least one of the various embodiments, the time that notification time is received may be employed to determine the appropriate final schedule entry to use to respond to the notification. ; c.27:3-24:  At block 1408, in at least one of the various embodiments, the responsible team member may be notified of the incident report. In at least one of the various embodiments, team members may be associated with one or more notification policies that may be employed to determine the notification process for the responsible team member. In at least one of the various embodiments, team members may establish a profile that includes the information necessary to use notification methods they prefer. In at least one of the various embodiments, the team member profile may include rules for determining from among various notification methods. Such rules may take into account various factors, such as, time-of-day, severity of the underlying incident, the service associated with the incident, number times notified (e.g., the first notification may use email but the second notification may use SMS), or the like, or combination thereof.  In at least one of the various embodiments, responsible team members may be notified more than one time for the same incident. In at least one of the various embodiments, multiple notifications may occur if the incident remains unresolved.; c.27:55-64; c.28:58-65:  At block 1504, in at least one of the various embodiments, the notification methods that may be available for the responsible team These profiles may also include the team member's preferences for when and how to be notified. ; c.29:15-22: In at least one of the various embodiments, the escalation policy may be arranged to include one or more time delays. For example, in at least one of the various embodiments, a user may be enabled to specify how long the system should wait for an acknowledgment from a notified team member before the system goes on to send additional notifications (potentially, but not necessarily, of a different type).)
Solomon fails to clearly teach:
set based on user operation, scheduling information for each of a plurality of shifts of an on-call schedule at design-time within an on-call scheduling user interface, the scheduling information including an escalation path graphical outline having at least one escalation step element and a corresponding wait duration element; (bold emphasis added)
VictorOps however, in analogous art of on-call scheduling, clearly teaches: 
set based on user operation, scheduling information for each of a plurality of shifts of an on-call schedule at design-time within an on-call scheduling user interface, the scheduling information including an escalation path graphical outline having at least one escalation step element and a corresponding wait duration element; (bold emphasis added) (VictorOps: 2:33-2:44: showing the escalation policy/path including steps 1-4 having respective wait duration elements, e.g. step 1 specifies a duration of “immediately”, step 2 specifies “If still unacked after 5 minutes”, and step 3 specifies “if still unacked after 1 minutes”) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Solomon’s method and system, as described above including providing an interface to schedule on-call employees and specify associated escalation rules/policies that include wait duration element(s) for triggering escalation actions, to include setting scheduling information that includes an escalation path graphical outline having an escalation step element and corresponding wait duration element in view of VictorOps in order to provide improved on-call systems and incident response by setting an escalation 
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Solomon and VictorOps, as described above, in the same field of on-call scheduling and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Solomon (at least: Fig. 14-15; c.26:54-57; c.29:15-22; c.27:55-64; c.27:65-c.28:5) describing the escalation policy/rules include notifying additional or different users based on schedules, escalation levels, and wait durations and VictorOps (at least: 1:54-2:07: “it is a great view of the hierarchy we think of in Victor ops because users sort of rollup into rotations and then escalation policies are associated with those rotations”; 2:28-2:35; 0:59-1:15: “you’ve got your primary your secondary and even sometimes the tertiary escalation or rotations under these different teams so these are the people that are on-call these different times and you can set up escalation policies based on these different rotations”) describing the escalation policies being associated with on-call schedules and rotations, the results of the combination were predictable, (MPEP 2143 A).

Claims 11 and 17 recite the same or substantially similar claim limitations as independent claim 1 merely further reciting “A method for on-call scheduling, comprising:” (claim 11) and “A non-transitory computer readable recording medium having stored thereon a program for on-call scheduling, comprising computer executable instructions that when executed by one or more processing units cause the one or more processing units to:” (claim 17) which is also clearly further taught by Solomon (c.9:34-c.10:2; c.41:1-12) describing implementing the described method(s) on a computer system with instructions stored on a computer readable medium and thus claims 11 and 17 are similarly rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of VictorOps for the same reasons as described above for representative claim 1. 

Claims 2, 12, and 18,
Solomon/VictorOps teach all the limitations of parent claims 1, 11, and 17 as described above.
Solomon further teaches: wherein upon execution, a corresponding escalation path is configured to notify a first on-call user based on a first escalation step of the 44Docket No. SERB:0052 escalation path and based on a contact preference selected by the first on-call user, and after elapse of a corresponding wait duration, notify a second on-call user based on a second escalation step of the escalation path and based on a contact preference selected by the second on-call user.   (Fig. 14-15; c.28: 9-17: In at least one of the various embodiments, if the incident remains unacknowledged by a responsible team member beyond the timeout value associated with that step in the escalation policy, or the contacted user explicitly requests it, the process may advance to the next step in the escalation policy. In at least one of the various embodiments, this may involve retrieving another schedule, and once again looking up the on call person by repeating the block 1405 against the new schedule.;  c.26:45-c.27:2: At block, 1405, in at least one of the various embodiments, the schedule that may be associated with the incident's current escalation level and the escalation policy corresponding to this incident may be retrieved. At block 1406, in at least one of the various embodiments, the team member responsible for handling the incident (e.g., the on-call team member) may be determined based on the escalation policy and at least the final schedule entries corresponding to the final schedule of the first schedule included in the escalation policy;  c.27:3-24:  At block 1408, in at least one of the various embodiments, the responsible team member may be notified of the incident report. In at least one of the various embodiments, team members may be associated with one or more notification policies that may be employed to determine the notification process for the responsible team member. In at least one of the various embodiments, team members may establish a profile that includes the information necessary to use notification methods they prefer.; c.27:25-31: In some embodi ments, if the incident is not acknowledged before the timeout, the process may escalate the incident based on the current escalation policy associated with the incident; c.27:55-c.28:5:  At block 1412, in at least one of the various embodiments, escalation rules based on business rules and/or policies that may be associated with the service, schedule, or incident report may be applied to determine the escalation actions, if any, to perform. Escalation rules may include notifying additional and/or different team members. Also, users other than team members may be notified based on the escalation rules. For example, For example, if the duration an incident remains unresolved exceeds a defined threshold actions may be taken such as notifying additional team members.; c.28:58-65:  At block 1504, in at least one of the various embodiments, the notification methods that may be available for the responsible team member may be determined. In at least one of the various embodiments, each team member may have notification profiles that include information that may be used for notifying them, such as, email address, phone numbers, or the like. These profiles may also include the team member's preferences for when and how to be notified. ; c.29:15-22: In at least one of the various embodiments, the escalation policy may be arranged to include one or more time delays. For example, in at least one of the various embodiments, a user may be enabled to specify how long the system should wait for an acknowledgment from a notified team member before the system goes on to send additional notifications (potentially, but not necessarily, of a different type).;)

Solomon fails to teach: wherein the escalation path graphical outline has a plurality of escalation step elements and corresponding wait duration elements presented within the on-call scheduling user interface, and 
VictorOps however further teaches: wherein the escalation path graphical outline has a plurality of escalation step elements and corresponding wait duration elements presented within the on-call scheduling user interface, (VictorOps: 2:33-2:44: showing the escalation policy/path including steps 1-4 having respective wait duration elements, e.g. step 1 specifies a duration of “immediately”, step 2 specifies “If still unacked after 5 minutes”, and step 3 specifies “if still unacked after 1 minutes”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Solomon’s method and system, as described above including providing an interface to schedule on-call employees and specify associated escalation rules/policies that include wait duration element(s) for triggering escalation actions, to include the escalation path graphical outline has a plurality of step and corresponding 
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Solomon and VictorOps, as described above, in the same field of on-call scheduling and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Solomon (at least: Fig. 14-15; c.26:54-57; c.29:15-22; c.27:55-64; c.27:65-c.28:5) describing the escalation policy/rules include notifying additional or different users based on schedules, escalation levels, and wait durations and VictorOps (at least: 1:54-2:07: “it is a great view of the hierarchy we think of in Victor ops because users sort of rollup into rotations and then escalation policies are associated with those rotations”; 2:28-2:35; 0:59-1:15: “you’ve got your primary your secondary and even sometimes the tertiary escalation or rotations under these different teams so these are the people that are on-call these different times and you can set up escalation policies based on these different rotations”) describing the escalation policies being associated with on-call schedules and rotations, the results of the combination were predictable, (MPEP 2143 A).
	 
Claim 3,
Solomon/VictorOps teach all the limitations of parent claim 1 as described above. 
Solomon fails to clearly teach: wherein the scheduling information set for at least one of the plurality of shifts within the on-call scheduling user interface further includes a second escalation path graphical outline, and wherein upon execution, a corresponding second escalation path is configured to override contact preferences selected by corresponding on-call users when making corresponding notification attempts to notify the corresponding on-call users.  
VictorOps however further teaches: wherein the scheduling information set for at least one of the plurality of shifts within the on-call scheduling user interface further includes a second escalation path graphical outline, and wherein upon execution, a corresponding second escalation path is configured to override contact preferences selected by corresponding on-call users when making corresponding notification attempts to notify the corresponding on-call users. (2:28-2:59: “escalation policies where you can set up multiple escalation policies…if it’s a critical system you can choose to ignore the custom paging policies making sure that no one gets alerted by email about a critical server issue or anything like that and that they’ll actually be alerted by SMS or through push notifications”; 2:28-2:38: showing escalation policies for primary and secondary schedules, and the escalation steps specifying corresponding rotation schedule (see e.g. 2:59: step 1 showing “notify the on-duty users in rotation”, “Weekly rotation”) to use for selecting the individual to notify, “you can set up multiple escalation policies you can have your primary with multiple steps in a single escalation policy as well”; 3:05-3:21)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Solomon’s method and system, as described above including providing a system for scheduling on-call shifts and implementing escalation policies to notify team members in response to incidents and associated escalation policies, to include the escalation path(s) override contact preferences in notifying on-call users in view of VictorOps in order to provide improved on-call systems and incident response by setting an escalation policy/path that alerts people very quickly (VictorOps:0:00-0:28: “we’re going to talk a little bit more about users rotations and escalation policies how all of those fit together within the system and how you can leverage all these different tools to make on-call suck less”; 2:37-2:45: “to make sure you’re getting the right people alerted very quickly and in the preferred method of their choice”) and ignores user notification preferences in order to ensure user notification in response to critical incidents (2:28-2:59: “ignore the custom paging policies making sure that no one gets alerted by email about a critical server issue or anything like that and that they’ll actually be alerted by SMS or through push notifications”)  (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Solomon and VictorOps, as described above, in the same field of on-call scheduling and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Solomon (c.27:3-24; Fig.14-15; c.28: 9-17: In at least one of the various embodiments, if the incident remains unacknowledged by a responsible team member beyond the timeout value associated with that step in the escalation policy, or the contacted user explicitly requests it, the process may advance to the next step in the  describing multiple escalation policies/rules being associated with notifying team members based on the corresponding on-call schedule and escalation level and describing allowing users to specify preferences for notifications, notification methods based on factors including severity of the incident, and VictorOps (at least: 1:54-2:07: “it is a great view of the hierarchy we think of in Victor ops because users sort of rollup into rotations and then escalation policies are associated with those rotations”; 2:28-2:35; 0:59-1:15: “you’ve got your primary your secondary and even sometimes the tertiary escalation or rotations under these different teams so these are the people that are on-call these different times and you can set up escalation policies based on these different rotations”) describing the escalation policies being associated with on-call schedules and rotations, the results of the combination were predictable, (MPEP 2143 A).

Claim 4,
Solomon/VictorOps teach all the limitations of parent claim 3 as described above. 
Solomon fails to clearly teach: wherein the second escalation path is executed in response to a trigger event caused by a critical or a high-priority incident.  
VictorOps however further teaches:  wherein the second escalation path is executed in response to a trigger event caused by a critical or a high-priority incident.   (2:28-2:59: “escalation policies where you can set up multiple escalation policies…if it’s a critical system you can choose to ignore the custom paging policies making sure that no one gets alerted by email about a critical server issue or anything like that and that they’ll actually be alerted by SMS or through push notifications”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Solomon’s method and system, as described above including providing a system for scheduling on-call shifts and implementing escalation policies to notify team members in response to incidents and associated escalation policies, to include executing a second escalation path/policy in response to a critical or high-priority incident in view of VictorOps in order to provide improved on-call systems and incident response by setting an escalation policy/path that alerts people very quickly (VictorOps:0:00-
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Solomon and VictorOps, as described above, in the same field of on-call scheduling and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Solomon (c.27:3-24: Such rules may take into account various factors, such as, time-of-day, severity of the underlying incident,; Fig.14-15; c.27:55-c.28:5: For example, an escalation rule may enable a senior manager who is not included as a team member to be notified for certain kinds of incident reports.; c.27:25-31: In some embodi ments, if the incident is not acknowledged before the timeout, the process may escalate the incident based on the current escalation policy associated with the incident;  c.26:45-c.27:2: At block, 1405, in at least one of the various embodiments, the schedule that may be associated with the incident's current escalation level and the escalation policy corresponding to this incident may be retrieved.) describing multiple escalation policies/rules being associated with notifying team members in response to incident reports based on the incident type and escalation level and notification methods based on factors including severity of the incident, and VictorOps (at least: 1:54-2:07: “it is a great view of the hierarchy we think of in Victor ops because users sort of rollup into rotations and then escalation policies are associated with those rotations”; 2:28-2:35; 0:59-1:15: “you’ve got your primary your secondary and even sometimes the tertiary escalation or rotations under these different teams so these are the people that are on-call these different times and you can set up escalation policies based on these different rotations”) describing the escalation policies being associated with on-call schedules and rotations, the results of the combination were predictable, (MPEP 2143 A).

Claim 5,
 
Solomon further teaches: wherein the one or more hardware processors are further configured to read instructions from the non-transitory memory to cause the one or more hardware processors to set based on user operation, calendar information associated with the plurality of shifts of the on-call schedule at design-time within the on-call scheduling user interface, the calendar information indicating a coverage period of each of the plurality of shifts.  (Solomon: Fig. 9-10, 19, 22F: “2214”; c.17:31-45: FIG.10 shows a flowchart for process 1000 for generating schedule layers in accordance with at least one of the various embodiments. In at least one of the various embodiments, schedule layers comprise the parameters and rules for generating schedule entries that may be combined in a final Sched ule. After a start block, at block 1002, the shift duration, start time, and/or a on-call handoff time, as well as, other infor mation necessary for creating a rotation may be provided for a schedule layer. In at least one of the various embodiments, the provided rotation information may include definitions of the rotation cycle shift duration that may be assigned to the new schedule layer (e.g., Hourly, Daily, Monthly, an arbitrary number of hours, an arbitrary number of days, or the like).; c.35:45-55: In at least one of the various embodiments, pick list 2214 may be used for selecting the shift duration for the viewed schedule layer.; c.15:10-25: Schedule 700 is an example of a schedule comprising two teams where one team (team 702) is “on-call during the weekdays (Monday through Friday) and another team (team 704) is "on-call during the weekends. In this example, team 702 is scheduled for daily shifts using schedule layer 706.;)

Claim 6,
Solomon/VictorOps teach all the limitations of parent claim 5 as described above. 
Solomon further teaches: wherein the scheduling information and the calendar information for the plurality of shifts of the on-call schedule at design-time is concurrently presented on a display within the on-call scheduling user interface.  (Solomon: Fig. 9-10, 19, 22F: “2208” and “2214”; c.17:31-45: FIG.10 shows a flowchart for process 1000 for generating schedule layers in accordance with at least one of the various embodiments. In at least one of the various embodiments, schedule layers comprise the parameters and rules for generating schedule entries that may be combined in a final Sched ule. After a start block, at block 1002, the shift duration, start time, and/or a on-call handoff time, as well as, other infor mation necessary for creating a 


Claim 7,
Solomon/VictorOps teach all the limitations of parent claim 6 as described above. 
Solomon further teaches: wherein the scheduling information further includes member information of a plurality of members associated with the shift.  (Solomon: Fig. 9-10, 19, 22F: “2208”; c.35:18-44: In at least one of the various embodiments, text label 2208 and text label 2210 may display team member names that may be assigned to the schedule layer being viewed.; at least Fig. 7 and 22A; c.15:10-25: Schedule 700 is an example of a schedule comprising two teams where one team (team 702) is “on-call during the weekdays (Monday through Friday) and another team (team 704) is "on-call during the weekends. In this example, team 702 is scheduled for daily shifts using schedule layer 706.; c. 26:58-66: “the team member responsible for handling the incident (e.g., the on-call team member) may be determined based on the escalation policy and at least the final schedule entries corre sponding to the final schedule of the first schedule included in the escalation policy.”)


Claim 8,
Solomon/VictorOps teach all the limitations of parent claim 1 as described above. 
Solomon fails to clearly teach: … modify the scheduling information by modifying the escalation path graphical outline based on user operation on one of a plurality of graphical elements associated with the escalation path graphical outline.  
modify the scheduling information by modifying the escalation path graphical outline based on user operation on one of a plurality of graphical elements associated with the escalation path graphical outline. (2:32-2:37: showing the escalation policy steps and corresponding elements that include selectable drop-down boxes for specifying details of the policy)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Solomon’s method and system, as described above including providing an interface to schedule on-call employees and specify associated escalation rules/policies that include wait duration element(s) for triggering escalation actions, to include modifying the escalation path graphical outline based on user operation of graphical elements in view of VictorOps in order to provide improved on-call systems and incident response by setting an escalation policy/path that alerts people very quickly and in the preferred method of their choice (VictorOps:0:00-0:28: “we’re going to talk a little bit more about users rotations and escalation policies how all of those fit together within the system and how you can leverage all these different tools to make on-call suck less”; 2:37-2:45: “to make sure you’re getting the right people alerted very quickly and in the preferred method of their choice”) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Solomon and VictorOps, as described above, in the same field of on-call scheduling and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Solomon describing providing a graphical scheduling interface for modifying scheduling information (at least Fig. 22E, 22F, 22H; c.9:48-61), associating schedules with escalation policies (c.26:45-67), and allowing users to specify wait durations for the escalation rules (c.29:15-22: In at least one of the various embodiments, the escalation policy may be arranged to include one or more time delays. For example, in at least one of the various embodiments, a user may be enabled to specify how long the system should wait for an acknowledgment from a notified team member before the system goes on to send additional notifications (potentially, but not necessarily, of a different type).) and VictorOps (at least: 1:54-2:07: “it is a great view of the hierarchy we think of in Victor ops because users sort of rollup into rotations and then escalation policies are associated 
	 
Claims 9 and 10,
Solomon/VictorOps teach all the limitations of parent claim 8 as described above. 
Solomon fails to clearly teach: wherein the escalation path graphical outline is modified based on user operation to at least one of: modify a wait duration element corresponding to an escalation step element; add or remove an escalation step element; and add or remove a sub-step element corresponding to an escalation step element.  
VictorOps however further teaches: wherein the escalation path graphical outline is modified based on user operation to at least one of: modify a wait duration element corresponding to an escalation step element; add or remove an escalation step element; and add or remove a sub-step element corresponding to an escalation step element. (claim 9) (VictorOps: 2:32-2:37: showing the escalation policy steps and corresponding elements that include selectable drop-down boxes for specifying details of the policy including the duration elements, e.g. “Immediately…”, “If still unacked after 5 minutes”, etc. ) (noting claim 10 is a “wherein” clause merely descriptive of the user modification to “add or remove a sub-step element corresponding to an escalation step element” which is recited in the alternative in claim 9 and thus under broadest reasonable interpretation the “sub-step element” and subject matter of claim 10, i.e. that the sub-step element “comprises a reminder element and a delay element respectively identifying a number of notification attempts to be made to an on-call user before notifying a next on-call user corresponding to a next escalation step element, and a wait duration before making a next notification attempt.”, is not required by the scope of the claims, therefore the “wherein” clause of claim 10 is not given patentable weight; see at least MPEP 2143.03: “ In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art.” And MPEP 2111.04(I): “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”) 

Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Solomon and VictorOps, as described above, in the same field of on-call scheduling and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Solomon describing providing a graphical scheduling interface for modifying scheduling information (at least Fig. 22E, 22F, 22H; c.9:48-61), associating schedules with escalation policies (c.26:45-67), and allowing users to specify wait durations for the escalation rules (c.29:15-22: In at least one of the various embodiments, the escalation policy may be arranged to include one or more time delays. For example, in at least one of the various embodiments, a user may be enabled to specify how long the system should wait for an acknowledgment from a notified team member before the system goes on to send additional notifications (potentially, but not necessarily, of a different type).) and VictorOps (at least: 1:54-2:07: “it is a great view of the hierarchy we think of in Victor ops because users sort of rollup into rotations and then escalation policies are associated with those rotations”; 2:28-2:35; 0:59-1:15: “you’ve got your primary your secondary and even sometimes the tertiary escalation or rotations under these different teams so these are the people that are on-call these different times and you can set up escalation policies based on these different rotations”) describing the escalation policies being associated with on-call schedules and rotations, the results of the combination were predictable, (MPEP 2143 A).

Claims 13 and 19,
Solomon/VictorOps teach all the limitations of parent claims 11 and 17 as described above.  
Solomon fails to clearly teach: wherein: the scheduling information set for at least one of the plurality of shifts within the on-call scheduling user interface further includes a second escalation path graphical outline, upon execution, a corresponding second escalation path is configured to override contact preferences selected by corresponding on-call users when making corresponding notification attempts to notify the corresponding on-call users, and the second escalation path is executed in response to a trigger event caused by a critical or a high-priority incident.  
VictorOps however further teaches: wherein: the scheduling information set for at least one of the plurality of shifts within the on-call scheduling user interface further includes a second escalation path graphical outline, upon execution, a corresponding second escalation path is configured to override contact preferences selected by corresponding on-call users when making corresponding notification attempts to notify the corresponding on-call users, and the second escalation path is executed in response to a trigger event caused by a critical or a high-priority incident.  (2:28-2:59: “escalation policies where you can set up multiple escalation policies…if it’s a critical system you can choose to ignore the custom paging policies making sure that no one gets alerted by email about a critical server issue or anything like that and that they’ll actually be alerted by SMS or through push notifications”; 2:28-2:38: showing escalation policies for primary and secondary schedules, and the escalation steps specifying corresponding rotation schedule (see e.g. 2:59: step 1 showing “notify the on-duty users in rotation”, “Weekly rotation”) to use for selecting the individual to notify, “you can set up multiple escalation policies you can have your primary with multiple steps in a single escalation policy as well”; 3:05-3:21)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Solomon’s method and system, as described above including providing a system for scheduling on-call shifts and implementing escalation policies to notify team members in response to incidents and associated escalation policies, to include executing a second escalation path/policy in response to a critical or high-priority incident, the escalation path(s) overriding contact preferences in notifying on-call users 
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Solomon and VictorOps, as described above, in the same field of on-call scheduling and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Solomon (c.27:3-24: Such rules may take into account various factors, such as, time-of-day, severity of the underlying incident,; Fig.14-15; c.28: 9-17: In at least one of the various embodiments, if the incident remains unacknowledged by a responsible team member beyond the timeout value associated with that step in the escalation policy, or the contacted user explicitly requests it, the process may advance to the next step in the escalation policy. In at least one of the various embodiments, this may involve retrieving another schedule, and once again looking up the on call person by repeating the block 1405 against the new schedule.; c.26:45-c.27:2; c.27:55-c.28:5: For example, an escalation rule may enable a senior manager who is not included as a team member to be notified for certain kinds of incident reports.; c.27:25-31: In some embodi ments, if the incident is not acknowledged before the timeout, the process may escalate the incident based on the current escalation policy associated with the incident) describing multiple escalation policies/rules being associated with notifying team members based on the corresponding on-call schedule and escalation level and describing allowing users to specify preferences for notifications, notification methods based on factors including severity of the incident, and VictorOps (at least: 1:54-2:07: “it is a great view of the hierarchy we think of in Victor ops because users sort of rollup into rotations and then escalation policies are associated with those rotations”; 2:28-2:35; 0:59-1:15: “you’ve got your primary your secondary and even sometimes the tertiary escalation or rotations under these different teams so 

Claims 14 and 20,
Solomon/VictorOps teach all the limitations of parent claims 11 and 17 as described above. 
Solomon further teaches: further comprising setting based on user operation, calendar information associated with the plurality of shifts of the on-call schedule at design-time within the on-call scheduling user interface, the calendar information indicating a coverage period of each of the plurality of shifts, wherein the scheduling information and the calendar information for the plurality of shifts of the on-call schedule at design-time is concurrently presented on a display within the on- call scheduling user interface, and wherein the scheduling information further includes member information of a plurality of members associated with the shift. (Solomon: Fig. 9-10, 19, 22F: “2208” and “2214”; c.17:31-45: FIG.10 shows a flowchart for process 1000 for generating schedule layers in accordance with at least one of the various embodiments. In at least one of the various embodiments, schedule layers comprise the parameters and rules for generating schedule entries that may be combined in a final Sched ule. After a start block, at block 1002, the shift duration, start time, and/or a on-call handoff time, as well as, other infor mation necessary for creating a rotation may be provided for a schedule layer. In at least one of the various embodiments, the provided rotation information may include definitions of the rotation cycle shift duration that may be assigned to the new schedule layer (e.g., Hourly, Daily, Monthly, an arbitrary number of hours, an arbitrary number of days, or the like).; c.35:18-44: In at least one of the various embodiments, text label 2208 and text label 2210 may display team member names that may be assigned to the schedule layer being viewed.; c.35:45-55: In at least one of the various embodiments, pick list 2214 may be used for selecting the shift duration for the viewed schedule layer.; c.15:10-25: Schedule 700 is an example of a schedule comprising two teams where one team (team 702) is “on-call during the weekdays (Monday through Friday) and another team (team 704) is "on-call during the weekends. In this example, team 702 is scheduled for daily shifts using schedule layer 706.; c. 26:58-66: “the team member responsible for handling the incident (e.g., the on-call team member) may be determined 

Claims 15 and 16,
Solomon/VictorOps teach all the limitations of parent claim 11 as described above. 
Solomon fails to clearly teach:  further comprising modifying the scheduling information by modifying the escalation path graphical outline based on user operation on one of a plurality of graphical elements within the escalation path graphical outline, wherein the escalation path graphical outline is modified based on user operation to at least one of:  48Docket No. SERB:0052 modify a wait duration element corresponding to an escalation step element; add or remove an escalation step element; and add or remove a sub-step element corresponding to an escalation step element. 
VictorOps however further teaches: further comprising modifying the scheduling information by modifying the escalation path graphical outline based on user operation on one of a plurality of graphical elements within the escalation path graphical outline, wherein the escalation path graphical outline is modified based on user operation to at least one of:  48Docket No. SERB:0052 modify a wait duration element corresponding to an escalation step element; add or remove an escalation step element; and add or remove a sub-step element corresponding to an escalation step element. (claim 15) (VictorOps: 2:32-2:37: showing the escalation policy steps and corresponding elements that include selectable drop-down boxes for specifying details of the policy including the duration elements, e.g. “Immediately…”, “If still unacked after 5 minutes”, etc. ) (noting method claim 16 recites a “wherein” clause merely descriptive of the user modification to “add or remove a sub-step element corresponding to an escalation step element” which is recited in the alternative in parent claim 15 and thus under broadest reasonable interpretation the “sub-step element” and subject matter of claim 16, i.e. that the sub-step element “comprises a reminder element and a delay element respectively identifying a number of notification attempts to be made to an on-call user before notifying a next on-call user corresponding to a next escalation step element, and a wait duration before making a next notification attempt.”, is not required by the scope of the claims, therefore the “wherein” clause of claim 16 is not given patentable weight; see at least MPEP 2143.03: “ In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art.” And MPEP 2111.04(I): “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”, MPEP 2111.04(II): “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Solomon’s method and system, as described above including providing an interface to schedule on-call employees and specify associated escalation rules/policies that include wait duration element(s) for triggering escalation actions, to include modifying the escalation path graphical outline based on user operation of graphical elements to modify the wait duration element(s) in view of VictorOps in order to provide improved on-call systems and incident response by setting an escalation policy/path that alerts people very quickly and in the preferred method of their choice (VictorOps:0:00-0:28: “we’re going to talk a little bit more about users rotations and escalation policies how all of those fit together within the system and how you can leverage all these different tools to make on-call suck less”; 2:37-2:45: “to make sure you’re getting the right people alerted very quickly and in the preferred method of their choice”) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Solomon and VictorOps, as described above, in the same field of on-call scheduling and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Solomon describing providing a graphical scheduling interface for modifying scheduling information (at least Fig. 22E, 22F, 22H; c.9:48-61), associating schedules with escalation policies (c.26:45-67), and allowing users to specify wait durations for the escalation rules (c.29:15-22: In at least one of the various embodiments, the escalation policy may be arranged to include one or more time delays. For example, in at least one of the various embodiments, a user may be enabled to specify how long the system should wait for an acknowledgment from a notified team member before the system goes on to send additional notifications (potentially, but not necessarily, of a different type).) and VictorOps (at least: 1:54-2:07: “it is a great view of the hierarchy we think of in Victor ops because users sort of rollup into rotations and then escalation policies are 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang US 20150189100 A1 describing overriding silent mode settings based on notification priority
US 20090132662 A1 describing overriding preset preferences based on priority of a notification, e.g. “emergency”
 “On-Call Scheduling Management – ServiceNOW”, LearnNOW, Youtube.com, https://www.youtube.com/watch?v=51oaNwu5Z30: describing a scheduling interface and methods for scheduling on-call users, defining trigger rules, and specifying escalation paths/workflows
US 20150242263 A1, US 20150066525 A1, US 20150033139 A1, US 20130275539 A1, US 20030084150 A1, and US 9467970 B1: describing systems and methods for scheduling and managing notifications and alerts 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Examiner, Art Unit 3624                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the cited reference “VictorOps” being relied upon is the Youtube video itself and the attached PDF of screenshots and associated video transcript provided with this action are merely included for ease of reference.